¶26 (concurring in result) — I concur in the majority’s resolution of this case but disagree with the majority’s reasoning. As recent cases demonstrate, labeling all public trial errors as structural is harmful and incorrect. See State v. Smith, 181 Wn.2d 508, 528-33, 334 P.3d 1049 (2014) (concurrence in result). While some egregious closures may fall into the class of errors we deem structural, not all public trial violations are of the same magnitude. If the error is not structural, I would require a defendant to object at trial or to show prejudice, as required by our Rules of Appellate Procedure. See RAP 2.5(a)(3).
Wiggins, J.
127 Here, the errors were not so egregious as to require automatic reversal. Joseph Njonge claims public trial vio*562lations because space was limited in the courtroom, a family member of the victim was excluded, and members of the media could not film proceedings. But there is no evidence that any of these errors rendered the trial fundamentally unfair or an unreliable vehicle for determining guilt or innocence. See State v. Momah, 167 Wn.2d 140, 149, 217 P.3d 321 (2009). In addition, Njonge failed to object to the alleged closures at trial and, on appeal, he has given us no reason to believe that the closures had any practical and identifiable consequences on the trial of his case. Accordingly, I would reverse the Court of Appeals.
¶28 I would also reiterate that requiring an objection in most cases has the benefit of developing an adequate record for appeal. See Smith, 181 Wn.2d at 535 (concurrence in result). As to Njonge’s first claim, the majority holds that the record is ambiguous as to whether the court excluded members of the public from the courtroom. Majority at 557. The majority reasons that while it is possible that observers were excluded, an equally reasonable inference from the record is that the court sought to accommodate additional observers, was unable to do so initially, and eventually admitted them as space became available. Id.
¶29 While I agree that the record is inconclusive, a timely objection would have clarified the record by prompting the trial court to state whether or not the courtroom was closed to the public.6 An objection by a party provides a forceful reminder that a Bone-Club7 analysis and an adequate record are both required. In addition, requiring an objection properly acknowledges that it is the duty of the *563parties to raise any objection and to establish a record of closure, thereby enabling adequate and full review on appeal.
¶30 For these reasons, I concur in result.
Madsen, C.J., and J.M. Johnson, J. Pro Tem., concur with Wiggins, J.

 In State v. O’Hara, 167 Wn.2d 91, 99, 217 P.3d 756 (2009), this court held that to raise a claim for the first time on appeal, the defendant must supply a record sufficient to determine the merits of the claim. If the record is incomplete, RAP 9.3, 9.4, 9.9, and 9.10 allow the parties to re-create a report of the proceedings necessary for the resolution of claims on appeal. A defendant asserting violation of his public trial rights must show that a closure occurred. State v. Jasper, 174 Wn.2d 96, 121-24, 271 P.3d 876 (2012). Here, as in all of the recent public trial cases we have decided, there was no objection and the defendant has not re-created the record to establish closure.


 State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).